Order entered February 14, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01169-CV

                           JAMES PHELPS, ET AL., Appellants

                                              V.

                           EFRAIN GARCIA, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-07686

                                          ORDER
       The Court has before it appellant James Phelps’s February 11, 2013 third motion to

extend time to file appellant’s brief and appellees’ February 12, 2013 response to that motion.

The Court GRANTS the motion and ORDERS appellant James Phelps to file his brief by

February 18, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE